Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a method for operating a function in a touch device capable of simultaneously changing an option and executing the function based on an input touch event during execution of a function using a function button provided in a certain mode which is executed in a touch device supporting touch based input and an apparatus thereof. The method includes executing a second function associated with option setting according to a touch event input to a function button; and executing a first function allocated to the function button according to an option value set by the second function when the input touch event is released.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an electronic device and a method including, inter alia, 
display an application screen comprising a UI element corresponding to a function provided by the application, 
detect a first user input on the UI element, 
when the first user input is released within a threshold time, execute the function corresponding to the UI element with a first setting value, and 
when the first user input is applied after the threshold time, execute the function corresponding to the UI element with a setting value different from the first setting value based on a second user input, of claim 1 (fig. 14-16); and 

detecting a first user input on the UI element; 
when the first user input is released within a threshold time, executing the function corresponding to the UI element with a first setting value; and 
when the first user input is applied after the threshold time, executing the function corresponding to the UI element with a setting value different from the first setting value based on a second user input, of claim 8 (fig. 14-16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/TOM V SHENG/Primary Examiner, Art Unit 2628